154 U.S. 547
14 S.Ct. 1209
18 L.Ed. 75
EVANS ROGERSv.LEE COUNTY.
No. 95.
January 22, 1866.

Mr. Justice GRIER delivered the opinion of the court.


1
In this case the court instructed the jury that 'under the evidence the bonds issued were without authority and were void.'


2
The facts of this case, and the question of law arising thereon, are the same in substance as those in the preceding case of Rogers v. City of Keokuk, 14 Sup. Ct. 1162. Without again repeating our reasons, it is ordered that the judgment he reversed, and a venire de novo be awarded.


3
F. A. Dick, for plaintiff in error.


4
J. C. Hall, for defendant in error.